On Application for Rehearing

PITTMAN, Judge.
Charles Greg Bradford has filed an application for rehearing in which he challenges provisions of a purported judgment entered by the Franklin Circuit Court on May 6, 2003. That purported judgment was entered in response to this court’s opinion of May 2, 2003, in which this court indicated that the judgment of the trial court was due to be affirmed in part and reversed in part and the cause remanded for further proceedings. Because this court has not issued its certificate of judgment pursuant to Rule 41, Ala. R.App. P., the trial court lacked jurisdiction to enter a valid judgment on May 6, 2003. Therefore, the trial court’s purported May 6, 2003, judgment is void for lack of jurisdiction. See Ex parte Tiongson, 765 So.2d 643 (Ala.2000).
APPLICATION OVERRULED.
YATES, P.J., and MURDOCK, J., concur.
CRAWLEY and THOMPSON, JJ., concur specially.